        4:19-mj-03115-CRZ Doc # 22 Filed: 09/25/19 Page 1 of 1 - Page ID # 39




                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                            Plaintiff,                       EXHIBIT LIST

        vs.                                                 Case No.          4:19MJ3115
                                                            Deputy:           Jeri Bierbower
ZACHARY R. MACOMBER, and                                    Reporter:         Digital Recorder
DRAKE L. BANKS SR.,                                         Date:             September 25, 2019
                            Defendants.

PLF     DFT     3       DESCRIPTION                                     OFF     OBJ      RCVD   NOT    DATE
                PTY                                                                             RCVD
1                       Photo of Zachary Macomber holding rifle         X       R by     X             9/25/19
                                                                                Def. 2
2                       Photo of Macomber in from of a vehicle with     X       R by     X             9/25/19
                        rifle                                                   Def. 2
3                       Photo of male with white shorts and guns from   X       R,F      X             9/25/19
                        Mr. Banks phone                                         by
                                                                                Def. 1
                                                                                R by
                                                                                Def. 2

OBJECTIONS
       R: Relevancy
       H: Hearsay
       A: Authenticity
       O: Other (specify)




                                                        1
